Motion for a stay, pending appeal, granted on condition (1) that appellant continue to pay alimony to respondent at the rate of $70 per week and (2) that appellant argues or submits the appeal at the October 1960 Term, beginning October 3, 1960, for which term the appeal is ordered to be placed on the calendar. On the court’s own motion, the appeal will be heard on the original papers and on typewritten briefs. The parties are directed to file five copies and to serve one copy of their respective briefs. The appellant’s brief must be served and filed on or before September 28, 1960.